Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The current claim amendments remedy the deficiencies noted in the previous Office Action. All issues under § 112 and minor objections have been resolved. The amended features target tracking of attendance based on device identifier information of a terminal configured to receive voice recording data and processing electronic requests as evaluation data based on device identifier information. These limitations (1) cannot be reasonably performed in the human mind/analog and (2) recite feature sufficient to confine the use of the judicial exception to a particular machine under MPEP §2106.05(b) and for the reasons argued on page 6 of the Remarked filed 10/14/2021. 
The following is an examiner’s statement of reasons for allowance: As a result of the particular function of tracking user attendance based on a device identifier received after a voice recording task and storing a number of times request a tag as evaluation information for a learner based on the device identifier of the terminal of the learner in the claimed arrangement, the instant claims recite a novel voice recording system. The particular method of tracking attendance and storing evaluation data is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Fraser (AU 2007/201394 A1) with Sakai et al. (US Pub. 2003/0207244 A1). Fraser discloses voice recording system which records a student performing pronunciation tasks created by a teacher. Sakai teaches a system for tracking user attendance based on device identifier. This combination, however, is silent on receiving a device identifier within a predetermined time from a registered voice recording task and storing a number of times a tag is requested as evaluation information for a learner based on device identifier information.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715